SHEVIN, Judge.
Manuel Garcia appeals an order denying him unemployment compensation benefits. We reverse. Mr. Garcia refused to sign a written reprimand; however, he served the imposed disciplinary suspension. Upon returning to work, he again refused to sign a reprimand that was issued for his failure to sign the first reprimand. He was discharged for failure to sign the second reprimand. Mr. Garcia refused to sign the reprimands because he did not agree with the accuracy of the statements contained therein. Under these circumstances, the failure to sign a written reprimand is not misconduct justifying denial of benefits. See Mompoint v. Ward Stone College, Inc., 701 So.2d 1267 (Fla. 3d DCA 1997); Underhill v. Publix Super Markets, Inc., 610 So.2d 48, 49 (Fla. 3d DCA 1992), review dismissed, 624 So.2d 267 (Fla.1993). Mr. Garcia was discharged for failure to sign the reprimand, not for failure to carry out any work obligations. Accordingly, we reverse the order and remand with directions to afford Mr. Garcia benefits.
Reversed and remanded.